DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

2. Claims [1-2, 6-18 and 20-24] are allowed.

3. The following is an examiner’s statement of reasons for allowance: 
 
Re Claim [1], none of the prior art on the record either alone or in combination teaches or reasonably suggests: a device, comprising: wherein the control circuit includes a logic gate having an input configured to receive said pulse and an output configured to provide a control signal to the switch, wherein the control circuit is further configured to control a slope of the control signal as a function of a value of a slope adjustment potential, during a switching of the control signal causing a closing of the switch, wherein the control circuit includes a MOS transistor connected between a supply terminal of the control circuit and a first supply terminal of the logic gate of the control circuit, a gate of the MOS transistor being configured to receive the slope adjustment potential; in conjunction with the other limitation of the claim.

 Claims 2 and 6-17 are allowed due to their direct or indirect dependency on claim 1.

Re Claim [18], none of the prior art on the record either alone or in combination teaches or reasonably suggests: An image sensor, comprising: wherein the control circuit includes a logic gate having an input configured to receive said pulse and an output configured to provide a control signal to the switch, and a MOS transistor connected between a supply terminal of the 

Claims 20-24 are allowed due to their direct or indirect dependency on claim 18.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698